                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MARIO FITZGERALD PETTIFORD,            )
                                       )
                   Petitioner,         )
                                       )        1:16CV757
     v.                                )        1:08CR5-1
                                       )
UNITED STATES OF AMERICA,              )
                                       )
                   Respondent.         )


                       MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Petitioner was convicted of possession with the intent to

distribute cocaine base, possession of a firearm in furtherance

of a drug trafficking crime, possession of body armor by a

felon, and possession of a firearm by a convicted felon. (Doc.

24.) He was subject to a statutory enhancement and an

enhancement under the advisory sentencing guidelines, and was,

respectively, designated an armed career criminal and a career

offender. (Doc. 87 ¶¶ 19-20; Doc. 99 at 2.)1 Petitioner

thereafter was sentenced to 420 months of imprisonment. (Doc.




     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.




         Case 1:08-cr-00005-WO Document 126 Filed 09/09/20 Page 1 of 8
24.) His appeal and first two § 2255 motions were unsuccessful.

(Docs. 40, 56, and 83.)

    With the approval of the Fourth Circuit Court of Appeals,

Petitioner filed a third § 2255 motion with this court. (Docs.

84-85.) His sole challenge was that he was no longer an armed

career criminal because his prior North Carolina convictions for

common law robbery and possession of a weapon of mass

destruction no longer qualified as predicates under the Armed

Career Criminal Act. (Doc. 85 at 11.) Petitioner acknowledged

that even if the armed career criminal designation were to be

removed, he would “still face the same 420 month sentence that

was originally imposed.” (Id. at 14.) However, he still sought

to be resentenced without the armed career criminal designation,

citing the possibility that the Fair Sentencing Act of 2010

might later be made retroactive. (Id.)

    The court then appointed Petitioner counsel and stayed the

matter pending the Supreme Court’s resolution of Beckles. (Text

Order 09/14/2016.) After the Court decided Beckles and held that

the advisory guidelines were not susceptible to a vagueness

challenge, Beckles v. United States, 580 U.S. ____, ____, 137 S.

Ct. 886, 890 (2017), Petitioner, through counsel, filed a notice

of voluntary dismissal, (Doc. 89), and his § 2255 proceeding was

closed. (Text Order 04/21/2017.) Roughly four months later,

                                 - 2 -



      Case 1:08-cr-00005-WO Document 126 Filed 09/09/20 Page 2 of 8
Petitioner filed a motion for reconsideration pursuant to Rule

60(b) of the Federal Rules of Civil Procedure. (Doc. 95.) In it,

Petitioner contended that his court-appointed attorney

“erroneously advised [him] to voluntarily dismiss his [§ 2255]

claim under the assumption that his challenge was one arising

against the sentencing guidelines,” and not (as was the case) a

challenge to his armed career criminal designation. (Id. at 9.)

    The court then conducted a preliminary assessment of

Petitioner’s motion for reconsideration, (Doc. 118), and ordered

that the Government brief it:

         Upon a preliminary assessment, the court is not
    initially persuaded by this argument [for reconsideration],
    as the pleadings make clear that Petitioner was fully aware
    of counsel’s advice at the time Petitioner elected to
    dismiss his § 2255 claim. For example, it appears that
    Petitioner could determine, from the information in the
    letters counsel sent him, what claim counsel was addressing
    and why he was addressing it. (Doc. 95 at 29-30.) As noted,
    Petitioner acknowledged in his § 2255 claim that obtaining
    relief from the full sentence would require some form of
    future additional action beyond simply the removal of his
    designation as an armed career criminal. (Doc. 85 at 14.)
    Although Petitioner suggested a potential retroactive
    application of the Fair Sentencing Act, (id.), the Fair
    Sentencing Act was held to not apply retroactively before
    Petitioner’s dismissal was filed. See United States v.
    Black, 737 F.3d 280 (4th Cir. 2013).

         In any event, in spite of the state of the law at the
    time Petitioner voluntarily dismissed his § 2255 claim, the
    unexpected did occur and Congress subsequently passed the
    First Step Act which permits retroactive consideration of
    the Fair Sentencing Act penalties. While Petitioner’s
    motion for reconsideration was pending, he filed a motion
    to reduce his sentence pursuant to the First Step Act.
    (Doc. 97.) The First Step Act motion is now fully briefed
                                 - 3 -



      Case 1:08-cr-00005-WO Document 126 Filed 09/09/20 Page 3 of 8
    and before the Court for resolution. However, prior to
    resolving Petitioner’s First Step Act motion, the Court is
    inclined to consider and potentially resolve his
    outstanding motion for reconsideration of the voluntary
    withdrawal of his § 2255 motion. To that end, the court
    requires additional briefing.

(Doc. 118 at 3-4.) The Government then filed the ordered

response, (Doc. 125), and the time for Petitioner to file a

reply has expired. Petitioner’s motion for reconsideration is

now ready for a resolution.

    For the following reasons, Petitioner’s motion for

reconsideration, (Doc. 95), will be denied. A party seeking

relief under Rule 60(b) must make a threshold showing of

“timeliness, a meritorious defense, a lack of unfair prejudice

to the opposing party, and exceptional circumstances.” Dowell v.

State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir.

1993) (citation omitted). After that threshold showing is met,

the movant must satisfy one of the six specific sections in Rule

60(b):

    (1)      mistake, inadvertence, surprise, or excusable
             neglect;

    (2)      newly discovered evidence that, with reasonable
             diligence, could not have been discovered in time
             to move for a new trial under Rule 59(b);

    (3)      fraud (whether previously called intrinsic or
             extrinsic), misrepresentation, or misconduct by
             an opposing party;

    (4)      the judgment is void;

                                    - 4 -



         Case 1:08-cr-00005-WO Document 126 Filed 09/09/20 Page 4 of 8
    (5)   the judgment has been satisfied, released or
          discharged; it is based on an earlier judgment
          that has been reversed or vacated; or applying it
          prospectively is no longer equitable; or

    (6)   any other reason that justifies relief.

Fed. R. Civ. P. 60(b). In order to qualify for relief under Rule

60(b), the moving party must file the motion “within a

reasonable time--and for reasons (1), (2), and (3) no more than

a year after the entry of the judgment or order or the date of

the proceeding.” Fed. R. Civ. P. 60(c)(1).

    Subsection six of Rule 60(b), which Plaintiff invokes, is a

catch-all clause, but it “may be invoked in only extraordinary

circumstances when the reason for relief from judgment does not

fall within the list of enumerated reasons given in Rule

60(b)(1)–(5).” Aikens v. Ingram, 652 F.3d 496, 500 (4th Cir.

2011) (internal quotation marks omitted). “Such circumstances

will rarely occur in the habeas context.” Gonzalez v. Crosby,

545 U.S. 524, 535 (2005). Such a circumstance “will be

particularly rare where the relief sought is predicated on the

alleged failures of counsel in a prior habeas petition. That is

because a habeas petitioner has no constitutional right to

counsel in his habeas proceeding . . . .” Harris v. United

States, 367 F.3d 74, 77 (2d Cir. 2004) (citing Coleman v.

Thompson, 501 U.S. 722, 752–53 (1991)); see also Post v.

Bradshaw, 422 F.3d 419, 423 n.1 (6th Cir. 2005) (stating that “a
                                 - 5 -



      Case 1:08-cr-00005-WO Document 126 Filed 09/09/20 Page 5 of 8
petitioner does not have a constitutional right to habeas

counsel, much less a right to effective habeas counsel”).

    Here, as a preliminary matter, Petitioner offers no reason

for his delay in filing this motion. Petitioner filed his motion

for reconsideration, (Doc. 95), on August 17, 2017, a little

more than four months after he filed his April 10, 2017 notice

of dismissal (Doc. 89), and a little less than four months after

the court recognized that notice and ordered the clerk to close

this case on April 21, 2017, (Text Order 4/21/2017.) The Fourth

Circuit has “held on several occasions that a Rule 60(b) motion

is not timely brought when it is made three to four months after

the original judgment and no valid reason is given for the

delay.” McLawhorn v. John W. Daniel & Co., 924 F.2d 535, 538

(4th Cir. 1991) (citations omitted). Petitioner’s motion

therefore fails for this reason alone.

    And, even assuming Petitioner has met the threshold

requirements, he does not show that he is entitled to relief

under one of the six subsections of Rule 60(b). Petitioner

specifically invokes Rule 60(b)(6); however, his ground for

reconsideration is that “on the erroneous advice of Placke,

[Petitioner] agreed to the voluntarily [sic] dismissal of his

approved successive § 2255 motion, in light of actually being

sentenced too, as a career offender[.]” (Doc. 95 at 3.) This

                                 - 6 -



      Case 1:08-cr-00005-WO Document 126 Filed 09/09/20 Page 6 of 8
sounds to the court like a request for relief under Rule

60(b)(1) on the grounds of attorney error or mistake.

    However, regardless of whether Petitioner’s motion is

construed as a motion for relief under Rule 60(b)(1) or

60(b)(6), it fails. Normally, mistakes of counsel are not

grounds for relief under Rule 60(b). 11 Charles Alan Wright et

al., Federal Practice and Procedure § 2858 (3d ed. 2020); Sloan

v. Bertelsmann Music Grp., Inc., No. 92-1825, 1993 WL 359470, at

*1 (4th Cir. Sept. 16, 1993). And, in any event, there was no

meaningful mistake here and these circumstances are not

extraordinary. In early 2017, counsel advised Petitioner to

voluntarily withdraw a § 2255 proceeding that would, by

Petitioner’s own admission, not reduce the length of his

sentence if it were successful. (Doc. 95 at 8-9, 29-30.) In

light of the circumstances at that time, counsel’s advice was

not unreasonable. Petitioner knew this when he decided to

voluntarily withdraw his § 2255 proceeding. (Doc. 85 at 14.)

Consequently, there was no meaningful mistake here by either

Petitioner or counsel. Instead, Petitioner has simply changed

his mind. However, “‘[m]ere dissatisfaction in hindsight with

choices deliberately made by counsel is not grounds for finding

the mistake, inadvertence, surprise or excusable neglect

necessary to justify Rule 60(b)(1) relief.’” Palm Beach

                                 - 7 -



      Case 1:08-cr-00005-WO Document 126 Filed 09/09/20 Page 7 of 8
Strategic Income, LP v. Stanley P. Salzman, P.C., No. 10–CV–0261

(JS)(AKT), 2011 WL 2532914, at *5 (E.D.N.Y. June 23, 2011)

(quoting Nemaizer v. Baker, 793 F.2d 58, 62 (2d Cir. 1986)).

    Moreover, because “habeas petitioners represented by

counsel have no constitutional right to habeas counsel,” “[i]t

follows that the integrity of a habeas proceeding cannot be

impugned under Rule 60(b)(6) using the standard established in

Strickland.” Harris, 367 F.3d at 81. “Instead, a Rule 60(b)(6)

movant must show that his lawyer agreed to prosecute a habeas

petitioner's case, abandoned it, and consequently deprived the

petitioner of any opportunity to be heard at all.” Id. As

explained, that is not the case here. For all these reasons,

Petitioner’s Rule 60 motion is denied.

    IT IS THEREFORE ORDERED that Petitioner’s motion for

reconsideration, (Doc. 95), is DENIED.

    This the 9th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                 - 8 -



      Case 1:08-cr-00005-WO Document 126 Filed 09/09/20 Page 8 of 8
